Case 2:20-cv-09091-PA-AS Document 63-2 Filed 08/23/21 Page 1 of 3 Page ID #:3084




                    EXHIBIT 2




                                                                                035
                                                                De Lilly Decl. Ex. 2
                        Case 2:20-cv-09091-PA-AS Document 63-2 Filed 08/23/21 Page 2 of 3 Page ID #:3085




                                                                                                                                          7-23-2021
                                                                                                                                  ALEX MCINTOSH
                                                                                                                              Shirley L. CSR No. 13784

                                                                                                                                   Exhibit 59




         WHAT MAKES THRIVE AWESOME?
                                                                                           THRIVE WITH US
 A potent blend of medicinal plants from Costa Rica that actually
 work. They’re more eﬀective than the synthetic chemicals found
in most skin care products. These active ingredients are unique to
 Thrive’s products, and help to restore the vitality of a man’s skin.
                                                                            1
                                                                           WASH     Visit us at thrivecare.co/thrive-in, our insider’s
                                                                                     club for our first 500 friends, where you’ll get
                                                                                      exclusive discounts, free samples, and more.
                                                                                                  Join the Adventure.


                                                                            2
                                                                           SHAVE               WWW.THRIVECARE.CO

         FIERRILLO                          JUANILAMA
  A rainforest vine, pronounced       Essential oils of this versatile                              hello@thrivecare.co
     fee-er-REE-yo, has potent          tropical herb, pronounced



                                                                            3
anti-microbial and anti-inﬂammatory    whahn-ee-LA-ma, are used to                               facebook.com/thrivecare
                                                                          RESTORE
  properties. It has been used        treat skin abrasions and a wide
   for centuries by indigenous         range of ailments. It’s a strong
                                                                                                   twitter.com/thrivecare
      peoples to control skin          natural antioxidant and has a
    infections & inﬂammation.            fresh, masculine fragrance.




                                                                                                                                                         036
                                                                                                                                         De Lilly Decl. Ex. 2
                                                                                                                                             TNC00143
                    Case 2:20-cv-09091-PA-AS Document 63-2 Filed 08/23/21 Page 3 of 3 Page ID #:3086




HELLO, WE’RE THRIVE.                                                  FACE BALM
                                                                                                  FACE WASH
                                                                                                a remarkable gel
                                                                                                                                                                                                This is Mario                   This is Rafael

Born in Costa Rica, raised in San Francisco. We think guys        reduces irritation after   removes dirt, oil, sweat,
                                                                   shaving and protects        and other impurities
can do better than the stuﬀ that dominates the market for             all skin types                                           SHAVE OIL
men’s grooming. Something without synthetics that restores                                                                  just a little of this
                                                                                                                         premium oil all by itself
skin naturally. Something with real personality. So we traveled                                                            gives an ultra-close
to an amazing place—the rainforests and family farms of Costa                                                               shave every time

Rica—to source the highest quality, sustainably-harvested



                                                                                                                                                                     SKIN IN THE GAME
botanical ingredients for superior face care. After more than
ﬁfteen months of research and reﬁning, we’re proud to
present to you Thrive Natural Care.
Welcome to a Better Way to Groom.

                                                                                                                                                     Mario Garcia directs Thrive’s sustainable supply eﬀorts in Costa Rica.    any chemical inputs, this garden will renew the damaged soil and
                                                                                                                                                     He’s a plant guru, adventure guide, and chief problem solver. He’s        provide a steady supply of magical plants for Thrive’s products.
                                                                                                                                                     here with Rafael Ocampo, a brilliant local ethnobotanist, and founder     Thrive’s farm in Costa Rica is an investment in a restorative way
                                                                                                                                                     of the Sacred Seed Sanctuary for conservation of medicinal plants.        of life. It goes way beyond organic and fair trade standards. We’re
                                                                                                                                                     Rafael is guiding Thrive as we establish a “restorative rainforest        partnering directly with local experts to create a healthy and vibrant
                                                                                                                                                     garden” on land degraded by clear cuts and industrial ag. Without         economy built on ideals of restoration and preservation.




                                                                                                                                                                                                                                              037
                                                                                                                                                                                                                              De Lilly Decl. Ex. 2
                                                                                                                                                                                                                                  TNC00144
